Exhibit 10.1 STOCK EXCHANGE AGREEMENT STOCK EXCHANGE AGREEMENT (the "Agreement") dated as of , 2010, by and among Virtual Medical International, Inc., formerly, QE Brushes, Inc., a Nevada corporation whose principal office is located at 469 St. Pierre Road, Los Angeles, California 90077 (“VMII”) and Entertainment Arts Research, Inc, a Nevada corporation (“SELLER”) which owns all of the shares of common stock of Explain My Surgery Inc., a Nevada corporation (“EMSI”). R E C I T A L S A.EMSI is engaged in the business of the design and operation of an Internet based pre-operation consultation system. B.SELLER owns 23,401,600 shares of common stock of EMSI which constitute all of the issued and outstanding shares of common stock of EMSI. C.VMII is a publicly traded company engaged in the design and operation of an Internet based pre-operation consultation system. D.On the Closing Date (as defined herein), VMII will have authorized capital of 250,000,000 shares of common stock, $0.00001 par value per share and 50,000,000 shares of preferred stock, $0.00001 par value per share. E.Immediately after Closing, VMII will have 48,769,141shares of common stock outstanding. F.VMII desires to acquire one hundred percent (100%) of the issued and outstanding shares of common stock of EMSI, in consideration for which VMII shall issue to SELLER 23,401,600 restricted shares of VMII common stock.(the “Exchange”) -1- AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows. ARTICLE I ACQUISITION OF EMSI COMMON STOCK BY VMII 1.1Acquisition of EMSI. In the manner and subject to the terms and conditions set forth herein, VMII shall acquire from SELLER, one hundred percent (100%) of the issued and outstanding shares of common stock of EMSI (the "EMSI shares of common stock"). 1.2Effective Date. If all of the conditions precedent to the obligations of each of the parties hereto as hereinafter set forth shall have been satisfied or shall have been waived, the transactions set forth herein (the "Exchange") shall become effective on the Closing Date as defined herein. 1.3Consideration. (a)In connection with the acquisition of the EMSI shares of common stock, VMII will issue to SELLER 23,401,600 restricted shares of VMII common stock. (b)If the outstanding shares of VMII common stock are changed into a different number or class of shares by reason of any stock split, division or subdivision of shares, stock dividend, reverse stock split, consolidation of shares, reclassification, recapitalization, or other similar transaction, then the number of shares of common stock referenced in Section 1.3(a), above, shall be appropriately adjusted. (c)No fractional shares of VMII Common Stock will be issued in connection with this Agreement, and no certificates or scrip for any such fractional shares will be issued. Effect of Stock Exchange. As of the Closing Date, all of the following shall occur: (a)The Articles of Incorporation of EMSI and VMII, as in effect on the Effective Date, shall continue in effect without change or amendment. (b)The Bylaws of EMSI and VMII, as in effect on the Closing Date, shall continue in effect without change or amendment. 1.5Disclosure Schedules. Simultaneously with the execution of this Agreement: (a) VMII shall deliver a schedule relating to VMII which, along with the reports of VMII filed with the Securities and Exchange Commission, shall be referred to as the "VMII Disclosure Schedule" , and (b) SELLER shall deliver a schedule relating to EMSI (the "EMSI Disclosure Schedule" and collectively with the VMII Disclosure Schedule, the "Disclosure Schedules") setting forth the matters required to be set forth in the Disclosure Schedules as described elsewhere in this Agreement. The Disclosure Schedules shall be deemed to be part of this Agreement. VMII’S Disclosure Schedule shall include, but is not limited to, all publicly filed documents of VMII. -2- 1.6Further Action. From time to time after the Closing, without further consideration, the parties shall execute and deliver such instruments of conveyance and transfer and shall take such other action as any party reasonably may request to more effectively transfer the EMSI shares of common stock and VMII Shares. ARTICLE II CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL VMII and SELLER covenant that between the date hereof and the Closing Date (as hereinafter defined): 2.1Access by SELLER. VMII shall afford to SELLER and its legal counsel, accountants and other representatives, throughout the period prior to the Closing Date, full access, during normal business hours, to (a) all of the books, contracts and records of VMII, and shall furnish SELLER and EMSI, during such period, with all information concerning VMII that SELLER may reasonably request and (b) the properties of VMII in order to conduct inspections at SELLER’s expense to determine that VMII is operating in material compliance with all applicable federal, state and local and foreign statutes, rules and regulations, and that VMII's assets are substantially in the condition and of the capacities represented and warranted in this Agreement. Any such investigation or inspection by SELLER shall not be deemed a waiver of, or otherwise limit, the representations, warranties and covenants contained herein. SELLER shall grant identical access to VMII and its agents. 2.2Conduct of Business. During the period from the date hereof to the Closing Date, the business of VMII and EMSI shall be operated by the respective entities in the usual and ordinary course of such business and in material compliance with the terms of this Agreement. Without limiting the generality of the foregoing: (a)VMII and SELLER, respectively, shall each use their reasonable efforts to (i) keep available the services of the present agents of VMII and EMSI; (ii) complete or maintain all existing material arrangements; (iii) maintain the integrity of all confidential information of VMII and EMSI; and (iv) comply in all material respects with all applicable laws; and (b) Except as contemplated by this Agreement, VMII and EMSI shall not (i) sell, lease, assign, transfer or otherwise dispose of any of their material assets or property including cash; (ii) agree to assume, guarantee, endorse or in any way become responsible or liable for, directly or indirectly, any material contingent obligation; make any material capital expenditures; (iii) enter into any transaction concerning a merger or consolidation other than with the other party hereto or liquidate or dissolve itself (or suffer any liquidation or dissolution) or convey, sell, lease, transfer or otherwise dispose of, in one transaction or a series of related transactions, all or a substantial part of its property, business, or assets, or stock or securities convertible into stock of any subsidiary, or make any material change in the present method of conducting business; (iv) declare or pay any dividends or make any other distribution (whether in cash or property) on any shares of its capital stock or purchase, redeem, retire or otherwise acquire for value any shares of its capital stock or warrants or options whether now or hereafter outstanding; (v) make or suffer to exist any advances or loans to, or investments in any person, firm, corporation or other business entity not a party to this Agreement; (vi) enter into any new material agreement or be or become liable under any new material agreement, for the lease, hire or use of any real or personal property; (vii) create, incur, assume or suffer to exist, any mortgage, pledge, lien, charge, security interest or encumbrance of any kind upon any of its property or assets, income or profits, whether now owned or hereafter acquired; or (viii) agree to do any of the foregoing. -3- 2.3Exclusivity to SELLER and EMSI. VMII and its officers, directors, representatives and agents, from the date hereof, until the Closing Date (unless this Agreement shall be earlier terminated as hereinafter provided), shall not hold discussions with any person or entity, other than SELLER and EMSI or their respective agents concerning the Exchange, nor solicit, negotiate or entertain any inquiries, proposals or offers to purchase the business of VMII, nor the shares of capital stock of VMII from any person other than SELLER and EMSI, nor, except in connection with the normal operation of VMII's respective business, or as required by law, or as authorized in writing by SELLER, disclose any confidential information concerning VMII to any person other than SELLER, EMSI and SELLER and EMSI’s representatives or agents. SELLER and EMSI shall from the date hereof, and until the Closing Date, owe the identical obligations of confidentiality and exclusivity to VMII concerning the Exchange as stated in this Section. 2.4Board and Shareholder Approval. The Board of Directors of VMII has determined that the Exchange is fair to and in the best interests of its stockholders and has approved and adopted this Agreement and the terms of the Exchange.Shareholders of VMII will not vote or approve of the transaction contemplated by this agreement.This Agreement constitutes, and all other agreements contemplated hereby will constitute, when executed and delivered by VMII, the valid and binding obligation of VMII, enforceable in accordance with their respective terms. ARTICLE III REPRESENTATIONS AND WARRANTIES OF VMII Except as set forth in the VMII Disclosure Schedule (which incorporates all the reports of VMII filed with the United States Securities and Exchange Commission) VMII represents and warrants to SELLER as follows: 3.1Organization and Standing. VMII is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada. VMII has all requisite corporate power to carry on its business as it is now being conducted and is duly qualified to do business as a foreign corporation and is in good standing in each jurisdiction where such qualification is necessary under applicable law except where the failure to qualify (individually or in the aggregate) will not have any material adverse effect on the business or prospects of VMII. The copies of the Articles of Incorporation and Bylaws of VMII, as amended to date, which have been delivered to SELLER and EMSI, are true and complete copies of these documents as now in effect. 3.2Capitalization. (a)Thenumber of shares of capital stock which are issued and outstanding are set forth in Recital D. All of such shares of capital stock that are issued and outstanding are duly authorized, validly issued and outstanding, fully paid and nonassessable, and were not issued in violation of the preemptive rights of any person. Other than as set forth in the VMII Disclosure Schedule and Recital D, there are no subscriptions, warrants, rights or calls or other commitments or agreements to which VMII is a party or by which it is bound, pursuant to which VMII is or may be required to issue or deliver securities of any class. Other than as set forth in the VMII Disclosure Schedule and Recital D, there are no outstanding securities convertible or exchangeable, actually or contingently, into common stock or any other securities of VMII. -4- (b)To VMII’S knowledge, all outstanding shares of VMII capital stock have been issued and granted in compliance with all applicable securities laws and other applicable legal requirements. (c)VMII has good and marketable title to all of the VMII Shares, free and clear of all liens, claims and encumbrances of any third persons. 3.3Subsidiaries. VMII owns no subsidiaries nor does it own or have an interest in any other corporation, partnership, joint venture or other entity. 3.4Authority. VMII’s Board of Directors has determined that the Exchange is fair to and in the best interests of VMII’s stockholders. The execution, delivery and performance by VMII of this Agreement (including the contemplated issuance of up to 23,401,hares in accordance with this Agreement) has been duly authorized by all necessary action on the part of VMII. VMII has the absolute and unrestricted right, power and authority to perform its obligations under this Agreement. This Agreement constitutes, and all other agreements contemplated hereby will constitute, when executed and delivered by VMII in accordance herewith, the valid and binding obligations of VMII, enforceable in accordance with their respective terms. 3.5Assets. Except as set forth in the VMII Disclosure Schedule, VMII has no material assets. VMII has good and marketable title to all of the assets and properties listed on Schedule 3.5 and as reflected on the balance sheet included in the VMII Financial Statements (as hereinafter defined). 3.6Contracts and Other Commitments. Except as set forth in the VMII Disclosure Schedule, VMII is not a party to any contracts or agreements. 3.7Litigation. There is no claim, action, proceeding, or investigation pending or, to its knowledge, threatened against or affecting VMII before or by any court, arbitrator or governmental agency or authority which, in its reasonable judgment, could have a material adverse effect on the operations or prospects of VMII. There are no decrees, injunctions or orders of any court, governmental department, agency or arbitration outstanding against VMII or asserted against VMII that has not been paid. 3.8Taxes. For purposes of this Agreement, (A) "Tax" (and, with correlative meaning, "Taxes") shall mean any federal, state, local or foreign income, alternative or add_ on minimum, business, employment, franchise, occupancy, payroll, property, sales, transfer, use, value added, withholding or other tax, levy, impost, fee, imposition, assessment or similar charge together with any related addition to tax, interest, penalty or fine thereon; and (B) "Returns" shall mean all returns (including, without limitation, information returns and other material information), reports and forms relating to Taxes. (a) VMII has duly filed all Returns required to be filed by it other than Return (individually and in the aggregate) where the failure to file would have no material adverse effect on the business or prospects of VMII. All such Returns were, when filed, and to the knowledge of VMII are, accurate and complete in all material respects and were prepared in conformity with applicable laws and regulations. VMII has paid or will pay in full or has adequately reserved against all Taxes otherwise assessed against it through the Closing Date. -5- (b) VMII is not a party to any pending action or proceeding by any governmental authority for the assessment of any Tax, and, to the knowledge of VMII, no claim for assessment or collection of any Tax related to VMII has been asserted against VMII that has not been paid. There are no Tax liens upon the assets of VMII. There is no valid basis, to VMII 's knowledge, for any assessment, deficiency, notice, 30-day letter or similar intention to assess any Tax to be issued to VMII by any governmental authority. 3.9Compliance with Laws and Regulations. VMII has complied and is presently complying, in all material respects, with all laws, rules, regulations, orders and requirements (federal, state and local and foreign) applicable to it in all jurisdictions where the business of VMII is conducted or to which VMII is subject, including all requisite filings with the SEC. VMII has not made any misrepresentation nor has omitted any material facts in any of its SEC filings to date. 3.10Hazardous Materials. To the knowledge of VMII, VMII has not violated, or received any written notice from any governmental authority with respect to the violation of any law, rule, regulation or ordinance pertaining to the use, maintenance, storage, transportation or disposal of "Hazardous Materials." As used herein, the term “Hazardous Materials” means any substance now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§ 9601(14), 9602. 3.11No Breaches. The making and performance of this Agreement will not (i) conflict with or violate the Articles of Incorporation or the Bylaws of VMII, (ii) violate any laws, ordinances, rules, or regulations, or any order, writ, injunction or decree to which VMII is a party or by which VMII or any of its businesses, or operations may be bound or affected or (iii) result in any breach or termination of, or constitute a default under, or constitute an event which, with notice or lapse of time, or both, would become a default under, or result in the creation of any encumbrance upon any material asset of VMII under, or create any rights of termination, cancellation or acceleration in any person under, any contract. 3.12Employees. VMII has no employees that are represented by any labor union or collective bargaining unit. Nor does VMII have any employment agreements or compensation plans which are in effect with anyone. 3.13Financial Statements. Year end audited financial statements and unaudited quarterly stub financial statements are available online at www.sec.gov(collectively the "Financial Statements"). The Financial Statements present fairly, in all material respects, the financial position on the dates thereof and results of operations of VMII for the periods indicated, prepared in accordance with generally accepted accounting principles ("GAAP"), consistently applied. There are no assets of VMII the value of which is materially overstated in said balance sheets. 3.14Absence of Certain Changes or Events. Except as set forth in the VMII Disclosure Schedule, since June 30, 2010 (the "Balance Sheet Dates"), there has not been: -6- (a)any material adverse change in the financial condition, properties, assets, liabilities or business of VMII; (b)any material damage, destruction or loss of any material properties of VMII, whether or not covered by insurance; (c)any material adverse change in the manner in which the business of VMII and has been conducted; (d)any material adverse change in the treatment and protection of trade secrets or other confidential information of VMII; and (e)any occurrence not included in paragraphs (a) through (d) of this Section 3.14 which has resulted, or which VMII has reason to believe, might be expected to result in, a material adverse change in the business or prospects of VMII. 3.15Government Licenses, Permits, Authorizations. VMII has all governmental licenses, permits, authorizations and approvals necessary for the conduct of its business as currently conducted ("Licenses and Permits"). All such Licenses and Permits are in full force and effect, and no proceedings for the suspension or cancellation of any thereof is pending or, to the knowledge of VMII, threatened. 3.16Employee Benefit Plans. (a)VMII has no bonus, material deferred compensation, material incentive compensation, stock purchase, stock option, severance pay, termination pay, hospitalization, medical, insurance, supplemental unemployment benefits, profit-sharing, pension or retirement plan. (b)VMII has not maintained, sponsored or contributed to, any employee pension benefit plan (as defined in Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")) or any similar pension benefit plan under the laws of any foreign jurisdiction. (c)Except as set forth in the VMII Disclosure Schedule, neither the execution, delivery or performance of this Agreement, nor the consummation of the Exchange or any of the other transactions contemplated by this Agreement, will result in any bonus, golden parachute, severance or other payment or obligation to any current or former employee or director of any of VMII, or result in any acceleration of the time of payment, provision or vesting of any such benefits. 3.17Business Locations. Other than as set forth in the VMII Disclosure Schedule, VMII does not own or lease any real or personal property in any state or country. 3.18Intellectual Property. VMII owns no intellectual property of any kind. VMII is not currently in receipt of any notice of any violation or infringements of, and is not knowingly violating or infringing, or to the best of its knowledge has not violated or infringed the rights of others in any trademark, trade name, service mark, copyright, patent, trade secret, know-how or other intangible asset. -7- 3.19Governmental Approvals. Except as set forth in the VMII Disclosure Schedule, no authorization, license, permit, franchise, approval, order or consent of, and no registration, declaration or filing by VMII with, any governmental authority, domestic or foreign, federal, state or local, is required in connection with VMII’s execution, delivery and performance of this Agreement. Except as set forth in the VMII Disclosure Schedule, no consents of any other parties are required to be received by or on the part of VMII to enable VMII to enter into and carry out this Agreement. 3.20Transactions with Affiliates. Except as set forth in the VMII Disclosure Schedule, VMII is not indebted for money borrowed, either directly or indirectly, from any of its officers, directors, or any Affiliate (as defined below), in any amount whatsoever; nor are any of its officers, directors, or Affiliates indebted for money borrowed from VMII; nor are there any transactions of a continuing nature between VMII and any of its officers, directors, or Affiliates not subject to cancellation which will continue beyond the Closing Date, including, without limitation, use of the assets of VMII for personal benefit with or without adequate compensation. For purposes of this Agreement, the term "Affiliate" shall mean any person that, directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, the person specified. As used in the foregoing definition, the term (i) "control” shall mean the power through the ownership of voting securities, contract or otherwise to direct the affairs of another person and (ii) "person" shall mean an individual, firm, trust, association, corporation, partnership, government (whether federal, state, local or other political subdivision, or any agency or bureau of any of them) or other entity. 3.21No Distributions. VMII has not made nor has any intention of making any distribution or payment to any of its shareholders with respect to any of its shares prior to the Closing Date. 3.22Liabilities. VMII has no material direct or indirect indebtedness, liability, claim, loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent or otherwise ("Liabilities"), whether or not of a kind required by generally accepted accounting principles to be set forth on a financial statement, other than (i) Liabilities fully and adequately reflected or reserved against on the VMII Balance Sheet, (ii) Liabilities incurred since the Balance Sheet Date in the ordinary course of the business of VMII, or (iii) Liabilities otherwise disclosed in this Agreement, including the exhibits hereto and VMII Disclosure Schedule. 3.23Accounts Receivable. VMII has no accounts receivable. 3.24Insurance. VMII has no insurance policies in effect. 3.25No Omissions or Untrue Statements. To the best of each party’s knowledge no representation or warranty made by VMII or the PRINCIPAL VMII SHARHOLDER (with respect to Section 3.25 only) to SELLER and EMSI in this Agreement, the VMII Disclosure Schedule or in any certificate of an VMII officer required to be delivered to SELLER pursuant to the terms of this Agreement, contains or will contain any untrue statement of a material fact, or omits or will omit to state a material fact necessary to make the statements contained herein or therein not misleading as of the date hereof and as of the Closing Date. -8- ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER Except as set forth in the EMSI Disclosure Schedule, SELLER jointly and severally represent and warrant to VMII as follows as of the date hereof and as of the Closing Date: 4.1 Organization and Standing of EMSI. EMSI is a corporation duly organized, validly existing and in good standing under the laws of Nevada, and has the corporate power to carry on its business as now conducted and to own its assets and is duly qualified to transact business as a foreign corporation in each state where such qualification is necessary except where the failure to qualify will not have a material adverse effect on the business or prospects of EMSI. The copies of the Articles of Incorporation and Bylaws of EMSI, as amended to date, and made available to VMII, are true and complete copies of those documents as now in effect. 4.2Authority. The Board of Directors of EMSI has not approved or disapproved of this agreement. 4.3No Conflict. The making and performance of this Agreement will not (i) conflict with the Articles of Incorporation or the Bylaws of EMSI, (ii) violate any laws, ordinances, rules, or regulations, or any order, writ, injunction or decree to which EMSI is a party or by which EMSI or any of their material assets, business, or operations may be bound or affected or (iii) result in any breach or termination of, or constitute a default under, or constitute an event which, with notice or lapse of time, or both, would become a default under, or result in the creation of any encumbrance upon any material asset of EMSI, or create any rights of termination, cancellation, or acceleration in any person under any material agreement, arrangement, or commitment. 4.4Properties. Except as set forth in the EMSI Disclosure Schedule, SELLER has good and marketable title to all of the EMSI shares of common stock, free and clear of all liens, claims and encumbrances of third persons whatsoever, and EMSI has good and marketable title to all of the assets and properties which it purports to own as reflected on the balance sheet included in the EMSI Financial Statements (as hereinafter defined), or thereafter acquired. 4.5Capitalization of EMSI. The authorized capital of EMSI consists of 100,000,000 shares of common stock, of which 23,401,600 shares of common stock are issued and outstanding.There are no other classes of securities authorized for issuance by EMSI.Such outstanding shares of common stock are duly authorized, validly issued, fully paid, and non-assessable. As of the date hereof, there were no outstanding options, warrants or rights of conversion or other rights, agreements, arrangements or commitments relating to the securities of EMSI or obligating EMSI to issue or sell shares of common stock. To EMSI’S knowledge, all outstanding shares of common stock of EMSI have been issued and granted in compliance with all applicable legal requirements. 4.6Governmental Approval; Consents. No authorization, license, permit, franchise, approval, order or consent of, and no registration, declaration or filing by SELLER or EMSI with any governmental authority, domestic or foreign, federal, state or local, is required in connection with SELLERS OR EMSI’s execution, delivery and performance of this Agreement. Except as set forth in the EMSI Disclosure Schedule, no consents of any other parties are required to be received by or on the part of SELLER or EMSI to enable SELLER to enter into and carry out this Agreement. -9- 4.7Adverse Developments. Since June 30, 2010, there have been no material adverse changes in the assets, liabilities, properties, operations or financial condition of EMSI, and no event has occurred other than in the ordinary and usual course of business or as set forth in the EMSI Financial Statements which could be reasonably expected to have a materially adverse effect upon EMSI. 4.8Taxes.EMSI has duly filed all returns required to be filed. All such returns were, when filed, and to SELLER’S knowledge are, accurate and complete in all material respects and were prepared in conformity with applicable laws and regulations. EMSI has paid in full all taxes through the Closing Date. EMSI is not a party to any pending action or proceeding by any governmental authority for the assessment of any tax, and, to the knowledge of EMSI, no claim for assessment or collection of any tax has been asserted against EMSI that have not been paid. There are no tax liens upon the assets of EMSI. There is no valid basis, to EMSI 's knowledge, for any assessment, deficiency, notice, 30-day letter or similar intention to assess any tax to be issued to EMSI by any governmental authority. 4.9Litigation. Except as set forth on the EMSI Disclosure Schedule, there is no material claim, action, proceeding, or investigation pending or, to their knowledge, threatened against or affecting SELLER or EMSI before or by any court, arbitrator or governmental agency or authority. There are no material decrees, injunctions or orders of any court, governmental department, agency or arbitration outstanding against SELLER or EMSI. 4.10Compliance with Laws and Regulations. EMSI has complied and is presently complying, in all material respects, with all laws, rules, regulations, orders and requirements applicable to it in all jurisdictions in which its operations are currently conducted or to which it is currently subject. 4.11Governmental Licenses, Permits and Authorizations. EMSI has all governmental licenses, permits, authorizations and approvals necessary for the conduct of its business as currently conducted. All such licenses, permits, authorizations and approvals are in full force and effect, and no proceedings for the suspension or cancellation of any thereof is pending or threatened. 4.12Liabilities. EMSI has no material direct or indirect liabilities, as that term is defined in Section 3.22 ("EMSI Liabilities"), whether or not of a kind required by generally accepted accounting principles to be set forth on a financial statement, other than (i) EMSI Liabilities fully and adequately reflected or reserved against on the EMSI Balance Sheet, (ii) EMSI Liabilities incurred in the ordinary course of the business of EMSI, and (iii) EMSI Liabilities otherwise disclosed in this Agreement, including the Exhibits hereto. 4.13SELLER's Representations Regarding VMII Shares. (a)SELLER acknowledges that VMII has limited assets and business and that the VMII Shares are speculative and involve a high degree of risk, including among many other risks that the VMII Shares will be restricted as elsewhere described in this Agreement and will not be transferable unless first registered under the Securities Act of 1933, as amended ("Act"), or pursuant to an exemption from the Act's registration requirements. -10- (b)SELLER acknowledges and agrees that it has been furnished with copies of the periodic reports of VMII filed with the United States Securities and Exchange Commission including those on Forms 10-K and 10-Q since VMII’s inception. SELLER has had an opportunity to ask questions of and receive answers from VMII regarding its business, assets, results of operations, financial condition and plan of operation and the terms and conditions of the issuance of the VMII Shares. (c)SELLER is an accredited investor as that term is defined in Regulation 501 of the Securities Act of 1933, as amended and are each acquiring the VMII Shares for his own account, and not for the account of any other person other than for the benefit of SELLER, and SELLER have no current intent to make any resale, pledge, hypothecation, distribution or public offering of the VMII Shares except as permitted by applicable law. (d)SELLER, acting with the assistance of counsel and other professional advisers, possesses such knowledge and experience in financial, tax and business matters as to enable it to utilize the information made available by VMII, to evaluate the merits and risks of acquiring the VMII Shares and to make an informed investment decision with respect thereto. (e)SELLER was not solicited by VMII or anyone on VMII's behalf to enter into any transaction whatsoever, by any form of general solicitation or general advertising, as those terms are defined in Regulation D of the Securities Act of 1933, as amended. 4.14Contracts and Other Commitments. Schedule 4.14 of the EMSI Disclosure Schedule consists of a true and complete list of all material contracts, agreements, commitments and other instruments (whether oral or written) to which EMSI is a party. EMSI has made or will make available to VMII a copy of each such contract. All such contracts are valid and binding upon EMSI and are in full force and effect and are enforceable in accordance with their respective terms. No such contracts are in breach, and no event has occurred which, with the lapse of time or action by a third party, could result in a material default under the terms thereof. To EMSI’S knowledge, no stockholder of EMSI has received any payment from any contracting party in connection with or as an inducement for causing EMSI to enter into any such contract. 4.15Absence of Certain Changes or Events. Except as set forth in the EMSI Disclosure Schedule, since June 30, 2010 (the "Balance Sheet Date"), there has not been: (a)any material adverse change in the financial condition, properties, assets, liabilities or business of EMSI; (b)any material damage, destruction or loss of any material properties of EMSI, whether or not covered by insurance; (c)any material adverse change in the manner in which the business of EMSI and has been conducted; (d)any material adverse change in the treatment and protection of trade secrets or other confidential information of EMSI; and (e)any occurrence not included in paragraphs (a) through (d) of this Section 4.15 which has resulted, or which EMSI has reason to believe, might be expected to result in a material adverse change in the business or prospects of EMSI. -11- 4.16Financial Statements.EMSI will supply financial statements as required by VMII. 4.17EMSI Intellectual Property. Schedule 4.17 of the EMSI Disclosure Schedule sets forth a complete and correct list and summary description of all intellectual property, including computer software, trademarks, trade names, service marks, service names, brand names, copyrights and patents, registrations thereof and applications therefore, applicable to or used in the business of EMSI, together with a complete list of all licenses granted by or to EMSI with respect to any of the above. Except as otherwise set forth in Schedule 4.17 all such trademarks, trade names, service marks, service names, brand names, copyrights and patents are owned by EMSI, free and clear of all liens, claims, security interests and encumbrances of any nature whatsoever. EMSI is not currently in receipt of any notice of any violation or infringements of, and is not knowingly violating or infringing, the rights of others in any trademark, trade name, service mark, copyright, patent, trade secret, know-how or other intangible asset. EMSI has not (i) licensed any of the material proprietary assets to any person or entity on an exclusive basis, or (ii) entered into any covenant not to compete or agreement limiting its ability to exploit fully any proprietary asset or to transact business in any market or geographical area or with any person or entity. 4.18Subsidiaries. Except as set forth in Schedule 4.18 of the EMSI Disclosure Schedule, EMSI owns no subsidiaries nor does it own or have an interest in any other corporation, partnership, joint venture or other entity. 4.19Hazardous Materials. To the knowledge of EMSI, EMSI has not violated, or received any written notice from any governmental authority with respect to the violation of any law, rule, regulation or ordinance pertaining to the use, maintenance, storage, transportation or disposal of "Hazardous Materials." As used herein, the term “Hazardous Materials” means any substance now or hereafter designated which is found to be toxic or harmful to humans or the environment when present in certain amounts or quantities. 4.20Employees. EMSI has no employees that are represented by any labor union or collective bargaining unit. 4.21Employee Benefit Plans. The EMSI Disclosure Schedule identifies each salary, bonus, material deferred compensation, material incentive compensation, stock purchase, stock option, severance pay, termination pay, hospitalization, medical, insurance, supplemental unemployment benefits, profit-sharing, pension or retirement plan, program or material agreement. 4.22Business Locations. Other than as set forth in the EMSI Disclosure Schedule, EMSI does not own or lease any real or personal property in any state or country. 4.23Insurance. Except as set forth in Schedule 4.23 of the EMSI Disclosure Schedule, EMSI has no insurance policies in effect. 4.24No Omission or Untrue Statement. To the best of each party’s knowledge, no representation or warranty made by SELLER to VMII in this Agreement contains or will contain any untrue statement of a material fact, or omits or will omit to state a material fact necessary to make the statements contained herein or therein not misleading as of the date hereof and as of the Closing Date. -12- ARTICLE V CLOSING 5.1Closing. The Exchange shall be completed on the first business day after the day on which the last of the conditions contained in this Article V is fulfilled or waived (the “Closing Date”); provided, however, that in no event shall the Closing occur later than December 31, 2010, unless otherwise agreed to by the parties. The Closing shall take place as the parties may agree. At the Closing, VMII and SELLER shall make the deliveries contemplated by this Agreement, and in accordance with the terms of this Agreement. 5.2VMII’s Closing Deliveries. At the Closing, in addition to documents referred elsewhere, VMII shall cause to be delivered to SELLER: (a)a certificate, dated as of the Closing Date, executed by the President or Chief Executive Officer of VMII, to the effect that the representations and warranties contained in this Agreement are true and correct in all material respects at and as of the Closing Date and that VMII has complied with or performed in all material respects all terms, covenants and conditions to be complied with or performed by VMII on or prior to the Closing Date; (b)certificates representing the VMII Shares issuable upon consummation of the Exchange; (c)Certified resolution of the Board of Directors and shareholders authorizing and approving the transactions set forth herein; (d)The VMII Disclosure Schedule; (e)such other documents as SELLER or their counsel may reasonably require. 5.3EMSI’s Closing Deliveries. At the Closing, in addition to documents referred to elsewhere, SELLER shall deliver to VMII: (a)a certificate of SELLER dated as of the Closing Date that the representations and warranties of SELLER contained in this Agreement are true and correct in all material respects and that SELLER have complied with or performed in all material respects all terms, covenants, and conditions to be complied with or performed by SELLER on or prior to the Closing Date; (b)certificates representing EMSI shares of common stock owned by SELLER, duly endorsed for transfer or accompanied by a properly executed stock power; (c)the EMSI Disclosure Schedule; (d)such other documents as VMII or its counsel may reasonably require. -13- ARTICLE VI CONDITIONS TO OBLIGATIONS OF VMII The obligation of VMII to consummate the Closing is subject to the following conditions, any of which may be waived by it in its sole discretion. 6.1Compliance by SELLER. SELLER shall have performed and complied in all material respects with all agreements and conditions required by this Agreement to be performed or complied with in all material respects by SELLER prior to or on the Closing Date; 6.2Accuracy of SELLER’s Representations. SELLER’s representations and warranties contained in this Agreement (including the Disclosure Schedule) or any schedule, certificate, or other instrument delivered pursuant to the provisions hereof or in connection with the transactions contemplated hereby shall be true and correct in all material respects at and as of the Closing Date (except for such changes permitted by this Agreement) and shall be deemed to be made again as of the Closing Date. 6.3Documents. All documents and instruments required hereunder to be delivered by SELLER to VMII at the Closing shall be delivered in form and substance reasonably satisfactory to VMII and its counsel. 6.4Litigation. No litigation seeking to enjoin the transactions contemplated by this Agreement or to obtain damages on account hereof shall be pending or, to VMII’s knowledge, be threatened. 6.5Material Adverse Change. Except for operations in the ordinary course of business, no material adverse change shall have occurred subsequent to June 30, 2010 in the financial position, results of operations, assets, or liabilities of EMSI, nor shall any event or circumstance have occurred which would result in a material adverse change in the financial position, results of operations, assets, or liabilities of EMSI. 6.6Approval by Board of Directors. The Board of Directors of VMII shall have approved this Agreement and the transactions contemplated hereby. 6.7Satisfaction with Due Diligence. VMII shall have been satisfied with its due diligence review of EMSI, its subsidiaries and their operations. 6.8Regulatory Compliance. VMII shall have received any and all regulatory approvals and consents required to complete the transactions contemplated hereby. ARTICLE VII CONDITIONS TO SELLER’S OBLIGATIONS SELLER’s obligation to consummate the Closing is subject to the following conditions: -14- 7.1Compliance by VMII.VMII shall have performed and complied in all material respects with all agreements and conditions required by this Agreement to be performed or complied with by them prior to or on the Closing Date. 7.2Accuracy of Representations of VMII. The representations and warranties of VMII contained in this Agreement (including the exhibits hereto and the VMII Disclosure Schedule) or any schedule, certificate, or other instrument delivered pursuant to the provisions hereof or in connection with the transactions contemplated hereby shall be true and correct in all material respects at and as of the Closing Date (except for changes permitted by this Agreement) and shall be deemed to be made again as of the Closing Date. 7.3Continuation as Publicly Traded Company. VMII shares shall continue to trade on the Bulletin Board. 7.4Litigation. No litigation seeking to enjoin the transactions contemplated by this Agreement or to obtain damages on account hereof shall be pending or to SELLER’ knowledge, be threatened. 7.5Documents. All documents and instruments required hereunder to be delivered by VMII at the Closing shall be delivered in form and substance reasonably satisfactory to SELLER and their counsel. 7.6Balance Sheet. Except as set forth in Section 7.6 of the VMII Disclosure Schedule, VMII shall have no liabilities except as incurred in the ordinary course of business, as reflected on VMII's most recent balance sheet, or as otherwise approved by SELLER. 7.7Approval by Board of Directors and Shareholders.Neither the board of directors nor shareholders of EMSI shall have approved this Agreement and the transactions contemplated hereby. 7.8Satisfaction with Due Diligence. SELLER shall have been satisfied with its due diligence review of VMII and satisfied themselves that VMII continues to trade its shares on the Bulletin Board. 7.9Regulatory Compliance. EMSI shall have received any and all regulatory approvals and consents required to complete the transactions contemplated hereby. 7.10Outstanding Shares. VMII remains a publicly traded corporation and VMII shall have shares of VMII common stock issued and outstanding prior to the Closing. ARTICLE VIII TERMINATION 8.1Termination Prior to Closing. (a)If the Closing has not occurred by December 31, 2010, any party may terminate this Agreement at any time thereafter by giving written notice of termination to the other, provided, however, that no party may terminate this Agreement if such party has breached any material terms or -15- conditions of this Agreement and such breach has prevented the timely closing of the Exchange. Notwithstanding the above, such deadline may be extended one or more times, only by mutual written consent of SELLER and VMII. (b)Prior to December 31, 2010, any party may terminate this Agreement following the insolvency or bankruptcy of the other party hereto, or if any one or more of the conditions to Closing set forth in Article VI or Article VII shall become incapable of fulfillment or there shall have occurred a material breach of this Agreement and either such condition of breach shall not have been waived by the party for whose benefit the condition was established, then VMII (in the case of a condition in Article VI) or SELLER (in the case of a condition specified in Article VII) may terminate this Agreement. In addition, either VMII or SELLER may terminate this Agreement upon written notice to the other if it shall reasonably determine that the Exchange has become inadvisable by reason of the institution or threat by any federal, state or municipal governmental authorities of a formal investigation or of any action, suit or proceeding of any kind against either or both parties. 8.2Consequences of Termination. Upon termination of this Agreement pursuant to this Article VIII or any other express right of termination provided elsewhere in this Agreement, the parties shall be relieved of any further obligation under this Agreement except for the obligations in Section 11.4; provided, however, that no termination of this Agreement, pursuant to this Article VIII hereof or under any other express right of termination provided elsewhere in this Agreement shall operate to release any party from any liability to any other party incurred otherwise than under this Agreement before the date of such termination, or from any liability resulting from any willful misrepresentation of a material fact made in connection with this Agreement or willful breach of any material provision hereof. ARTICLE IX ADDITIONAL COVENANTS 9.1Mutual Cooperation. The parties hereto will cooperate with each other, and will use all reasonable efforts to cause the fulfillment of the conditions to the parties' obligations hereunder and to obtain as promptly as possible all consents, authorizations, orders or approvals from each and every third party, whether private or governmental, required in connection with the transactions contemplated by this Agreement. 9.2Changes in Representations and Warranties of a Party. Between the date of this Agreement and the Closing Date, no party shall directly or indirectly, enter into any transaction, take any action, or by inaction permit an otherwise preventable event to occur, which would result in any of the representations and warranties of such party herein contained not being true and correct at and as of the Closing Date. Each party shall promptly give written notice to the other parties upon becoming aware of (A) any fact which, if known on the date hereof, would have been required to be set forth or disclosed pursuant to this Agreement, and (B) any impending or threatened breach in any material respect of any of the party's representations and warranties contained in this Agreement and with respect to the latter shall use all reasonable efforts to remedy same. 9.3SEC Filings. The parties agree that the following filings shall be made with the Securities and Exchange Commission ("Commission"): (a) a report on Form 8-K will be filed with the Commission disclosing the consummation of the Exchange; and, (b) any and all other filings necessary to comply with the Exchange Act. -16- 9.4Conduct of Business. During the period from the date of this Agreement until the earlier of the Closing Date or the termination of this Agreement in accordance with its terms, EMSI shall continue to conduct its businesses and maintain its business relationships in the ordinary and usual course consistent with past practice and will not, without limitation, without the prior written consent of VMII: (a)Sell, lease, assign transfer or otherwise dispose of any of its material assets, including cash; (b)Agree to, or assume guarantee, endorse or otherwise in any way be or become responsible or liable for, directly or indirectly, any material contingent obligation; (c)Make any material capital expenditures; (d)Enter into any transaction concerning a merger or consolidation other than with the other party hereto or liquidate or dissolve itself (or suffer any liquidation or dissolution) or convey, sell, lease, transfer or otherwise dispose of, in one transaction or a series of related transactions, all or a substantial part of its property, business, or assets, or stock or securities convertible into stock of any subsidiary, or make any material change in the present method of conducting business; (e)Declare or pay any dividends or make any other distribution (whether in cash or property) on any shares of its capital stock or purchase, redeem, retire or otherwise acquire for value any shares of its capital stock or warrants or options whether now or hereafter outstanding; (f)Make any advances or loans to, or investments in any person, firm, corporation or other business entity not a party to this Agreement; (g)Enter into any new material agreement or be or become liable under any new material agreement, for the lease, hire or use of any real or personal property; or (h)Create, incur, assume or suffer to exist, any mortgage, pledge, lien, charge, security interest or encumbrance of any kind upon any of its property or assets, income or profits, whether now owned or hereafter acquired. ARTICLE X SECURITIES 10.1VMII Shares Not Registered. SELLER has been advised that the VMII Shares have not been and when issued, will not be registered under the Securities Act of 1933, the securities laws of any state of the United States or the securities laws of any other country and that in issuing and selling the VMII Shares to SELLER pursuant hereto, VMII is relying upon the "safe harbor provided by Regulation 506 of Regulation D of the Securities Act of 1933 for offers and sales of securities occurring outside the United States ("Regulation S") under the Act. Resales of the VMII Shares may only be made pursuant to an effective registration statement or the availability of an exemption from registration. All certificates evidencing the VMII Shares shall, unless and until removed in accordance with law, bear a restrictive legend substantially in the following form: -17- The securities evidenced hereby have not been registered under the Securities Act of 1933, as amended, nor any other applicable securities act (the "Acts"), and may not be sold, transferred, assigned, pledged or otherwise distributed, unless there is an effective registration statement under such Acts covering such securities or the Company receives an opinion of counsel for the holder of these securities (concurred on by counsel for the Company) stating that such sale, transfer, assignment, pledge or distribution is exempt from or in compliance with the registration and prospectus delivery requirements of such Acts. 10.2Indemnification by VMII. VMII shall indemnify SELLER in respect of, and hold SELLER harmless against, any and all debts, obligations and other liabilities (whether absolute, accrued, contingent, fixed or otherwise, or whether known or unknown, or due or to become due or otherwise), monetary damages, fines fees, penalties, interest obligations, deficiencies, losses and expenses (including without limitation attorneys fees and litigation costs) incurred or suffered by SELLER: (a)resulting from any misrepresentation, breach of warranty or failure to perform any covenant or agreement of VMII contained in this Agreement; and (b)resulting from any liability of VMII incurred or resulting from activities that took place prior to the Closing not disclosed on the VMII Financial Statements. 10.3Indemnification by SELLER. SELLER shall indemnify VMII in respect of, and hold VMII harmless against, any and all debts, obligations and other liabilities (whether absolute, accrued, contingent, fixed or otherwise, or whether known or unknown, or due or to become due or otherwise), monetary damages, fines fees, penalties, interest obligations, deficiencies, losses and expenses (including without limitation attorneys fees and litigation costs) incurred or suffered by VMII: (a)resulting from any misrepresentation, breach of warranty or failure to perform any covenant or agreement of SELLER contained in this Agreement; and, (b)resulting from any liability of SELLER incurred or resulting from activities that took place prior to the Closing not disclosed on the EMSI Financial Statements. ARTICLE XI MISCELLANEOUS 11.1Expenses. Each party shall each pay its own expenses incident to the negotiation, preparation, and carrying out of this Agreement, including legal and accounting and audit fees. 11.2Survival of Representations, Warranties and Covenants. All statements contained in this Agreement or in any certificate delivered by or on behalf of VMII or SELLER pursuant hereto, or in connection with the actions contemplated hereby shall be deemed representations, warranties and covenants by SELLER and VMII as the case may be, hereunder. All representations, warranties, and covenants made by VMII or SELLER in this agreement, or pursuant hereto, shall survive the Closing in a period of two (2) years. -18- 11.3Publicity. SELLER and VMII shall not issue any press release or make any other public statement, in each case, relating to, in connection with or arising out of this Agreement or the transactions contemplated hereby, without obtaining the prior approval of the other, which shall not be unreasonably withheld or delayed, except that prior approval shall not be required if, in the reasonable judgment of VMII prior approval by SELLER would prevent the timely dissemination of such release or statement in violation of applicable federal securities laws, rules or regulations or policies of the Bulletin Board. 11.4Non-Disclosure. A disclosing party will not at any time after the date of this Agreement, without the recipient’s consent, except in the ordinary operation of its business or as required by law, divulge, furnish to or make accessible to anyone any knowledge or information with respect to confidential or secret processes, inventions, discoveries, improvements, formulae, plans, material, devices or ideas or know-how, whether patentable or not, with respect to any confidential or secret aspects of such party (including, without limitation, customer lists, supplier lists and pricing arrangements with customers or suppliers) ("Confidential Information"). The parties will not at any time after the date of this Agreement and prior to the Exchange use, divulge, furnish to or make accessible to anyone any Confidential Information (other than to its representatives as part of its due diligence or corporate investigation). Any information, which (i)at or prior to the time of disclosure by the disclosing party was generally available to the public through no breach of this covenant, (ii) was available to the public on a non-confidential basis prior to its disclosure by the disclosing party, or (iii) was made available to the public from a third party provided that such third party did not obtain or disseminate such information in breach of any legal obligation of the disclosing party, shall not be deemed Confidential Information for purposes hereof, and the undertakings in this covenant with respect to Confidential Information shall not apply thereto. The undertakings of the parties set forth above in this Section 11.4 shall terminate upon consummation of the Closing. If this Agreement is terminated pursuant to the provisions of Article VIII or any other express right of termination set forth in this Agreement, the recipient shall return to the disclosing party all copies of all Confidential Information previously furnished to it by the disclosing party. 11.5Succession and Assignments and Third Party Beneficiaries. This Agreement may not be assigned (either voluntarily or involuntarily) by any party hereto without the express written consent of the other parties. Any attempted assignment in violation of this Section shall be void and ineffective for all purposes. In the event of an assignment permitted by this Section, this Agreement shall be binding upon the heirs, successors and assigns of the parties hereto. There shall be no third party beneficiaries of this Agreement except as expressly set forth herein to the contrary. 11.6Notices. All notices, requests, demands, or other communications with respect to this Agreement shall be in writing and shall be (i) sent by facsimile transmission, (ii) sent by the United States Postal Service, registered or certified mail, return receipt requested, or (iii) personally delivered by a nationally recognized express overnight courier service, charges prepaid, to the following addresses (or such other addresses as the parties may specify from time to time in accordance with this Section) (a)To SELLER: (b)To VMII: -19- Any such notice shall, when sent in accordance with the preceding sentence, be deemed to have been given and received on the earliest of (i) the day delivered to such address or sent by facsimile transmission, (ii) the tenth business day following the date deposited with the United States Postal Service or the PRC Postal Service, as the case may be, or (iii) 72 hours after shipment by such courier service. 11.7Construction. This Agreement shall be construed and enforced in accordance with the internal laws of the State of Nevada without giving effect to the principles of conflicts of law thereof. All parties hereby irrevocably submit to the exclusive jurisdiction of the any state or federal court sitting in the state of Nevada for the adjudication of any dispute hereunder or in connection herewith or with any transaction contemplated hereby or discussed herein, and hereby irrevocably waive, and agree not to assert in any suit, action or proceeding, any claim that it is not personally subject to the jurisdiction of any such court, that such suit, action or proceeding is improper. 11.8Counterparts. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which shall together constitute one and the same Agreement. 11.9No Implied Waiver; Remedies. No failure or delay on the part of the parties hereto to exercise any right, power, or privilege hereunder or under any instrument executed pursuant hereto shall operate as a waiver nor shall any single or partial exercise of any right, power, or privilege preclude any other or further exercise thereof or the exercise of any other right, power, or privilege. All rights, powers, and privileges granted herein shall be in addition to other rights and remedies to which the parties may be entitled at law or in equity. 11.10Entire Agreement. This Agreement, including the Exhibits and Disclosure Schedules attached hereto, sets forth the entire understandings of the parties with respect to the subject matter hereof, and it incorporates and merges any and all previous communications, understandings, oral or written as to the subject matter hereof, and cannot be amended or changed except in writing, signed by the parties. 11.11Headings. The headings of the Sections of this Agreement, where employed, are for the convenience of reference only and do not form a part hereof and in no way modify, interpret or construe the meanings of the parties. 11.12 Severability. To the extent that any provision of this Agreement shall be invalid or unenforceable, it shall be considered deleted hereof and the remainder of such provision and of this Agreement shall be unaffected and shall continue in full force and effect. 11.13Attorneys Fees. In the event any legal action is brought to interpret or enforce this Agreement, the party prevailing in such action shall be entitled to recover its attorneys’ fees and costs in addition to any other relief that it is entitled. 11.14Consultants. Each party represents to the others that there is no broker or finder entitled to a fee or other compensation for bringing the parties together to effect the exchange. -20- IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and year first above written. VMII: Virtual Medical International, Inc. a Nevada Corporation By: MARC SALLS Marc Salls, President SELLER: Entertainment Arts Research, Inc. a Nevada Corporation By: JONATHAN EUBANKS Jonathan Eubanks, President -21- VMII Disclosure Schedule None -22- SELLER’s Disclosure Schedule None -23-
